Citation Nr: 1534249	
Decision Date: 08/11/15    Archive Date: 08/20/15	

DOCKET NO.  13-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include degenerative joint disease, claimed as secondary to left knee arthritis and torn ligament.

2.  Entitlement to a compensable evaluation for residuals of a torn left knee ligament.

3.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the April 2011 rating decision VA among other things, reduced the previously assigned 20 percent evaluation for a torn left knee ligament to 0 percent, effective from August 4, 2010, the date of a VA examination.  

In a rating decision of April 2010, VA denied entitlement to service connection for a right knee disability.  The Veteran voiced no disagreement with that denial of benefits, which has now become final.  38 U.S.C.A. § 7105 (West 2014).  Since the April 2010 rating decision, additional evidence has been submitted in an attempt to reopen the Veteran's claim.  The RO continued to deny entitlement to service connection for a right knee disability, and the current appeal ensued.  

Based upon the Veteran's June 2014 testimony before the undersigned it is unclear whether he wishes to pursue the issue of entitlement to service connection for diabetic retinopathy.  Inasmuch as that issue has been not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

The issue of entitlement to service connection for a right knee disability on a de novo basis, the issues of entitlement to increased evaluations for the Veteran's service-connected torn ligament and arthritis of the left knee, diabetes mellitus, and posttraumatic stress disorder; and the issue of entitlement to a total disability rating based on individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed rating decision of April 2010, VA denied entitlement to service connection for a right knee disability.

2.  Evidence submitted since the April 2010 rating decision denying entitlement to service connection for a right knee disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the April 2010 rating decision denying entitlement to service connection for a right knee disability is both new and material, and sufficient to reopen the previously-denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include June 2014 testimony presented before the undersigned, service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran seeks entitlement to service connection for a right knee disability.  In pertinent part, it is contended that the Veteran's right knee degenerative joint disease is causally related to his service-connected left knee arthritis and residuals of a torn ligament.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  Finally, service connection can be granted for a disability that is aggravated by a service-connected disability. Compensation can be paid for any additional impairment resulting from the service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that determination, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a rating decision denying entitlement to service connection is final the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the April 2010 rating decision there was no record of a chronic right knee disorder in service, or any record of arthritis (degenerative joint disease) to a compensably disabling degree within one year of the Veteran's discharge from active duty.  Moreover, there was no competent medical evidence showing that a current right knee disorder was proximately due to a particular inservice injury, disease, or event, to include his service connected left knee disabilities.  It was noted that service treatment records were negative for any complaints or abnormal clinical findings regarding the Veteran's right knee.  Indeed, at the time of the Veteran's August 1970 separation examination, clinical evaluation of his lower extremities revealed no abnormality, and the earliest evidence of right knee problems was in April 2009 when he was diagnosed with right knee degenerative joint disease at his local VA Medical Center.  Based on such findings, the RO denied entitlement to service connection for a chronic right knee disability.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  38 U.S.C.A. § 7105.

Since the April 2010 rating decision the Veteran has submitted VA treatment records and examination reports, and testified before the undersigned in June 2014.  This evidence is both "new" and "material" as to the issue of service connection for a chronic right knee disability.  More specifically, since the April 2010 rating decision, the Veteran has received continued treatment for what has been described as severe degenerative arthritis of his right knee.  Moreover, while following a VA examination in April 2007, the examiner indicated that it was not possible to state with greater than 50/50 certainty that the Veteran's right knee disability was due to his preexisting left knee condition, that opinion, when taken in conjunction with other recently submitted evidence of record, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim for service connection.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a right knee disability, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question as to the exact nature and etiology of the Veteran's current right knee disability, questions as to the current severity of his service-connected left knee disabilities, diabetes mellitus, and posttraumatic stress disorder, and questions regarding the impact of his various service-connected disabilities on his ability to obtain and retain substantially gainful employment.  

As noted above, following an April 2011 VA examination it was the opinion of the examiner that it was "not possible to state with greater than 50/50 certainty" that the Veteran's right knee disability was due to his preexisting (service-connected) left knee condition.  However, at that same time, the examiner indicated that the Veteran's right knee disability was less likely than not (less than 50/50 probability) caused by or a result of his service-connected arthritis of the left knee.  Significantly, that opinion failed to address that, in addition to arthritis of the left knee, service connection is currently in effect for residuals of a torn left knee ligament.  Moreover, no opinion was offered as to whether the Veteran's degenerative arthritis of the right knee was (or is) in some way aggravated by his service-connected left knee disabilities.  Under the circumstances, an additional VA examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issues of entitlement to increased evaluations for the Veteran's service-connected left knee disabilities, diabetes mellitus, and posttraumatic stress disorder, the appellant last underwent VA examinations for the purpose of determining the severity of those disabilities in July and August 2010, i.e., at least five years ago.  While the Veteran underwent an additional VA examination in April 2011, that examination focused primarily on his right knee disability, and not the severity of his left knee arthritis and residuals of a torn ligament.  Moreover, the Veteran has indicated that, since his last VA examination, his posttraumatic stress disorder symptomatology has become progressively worse, and he has experienced increasing left knee instability.  Under the circumstances more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's claims.  

Finally, the Veteran testified in June 2014 that he was receiving Social Security disability benefits.  See Transcript, p. 33.  Where VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2013, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded appropriate VA examinations, to include orthopedic and psychiatric examinations, in order to accurately determine the nature and etiology of any diagnosed right knee disability, as well as the current severity of his service-connected left knee disabilities, diabetes mellitus, and posttraumatic stress disorder.  Further, the examiners should address the combine impact of his various service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner must opine whether any diagnosed right knee disability is at least as likely as not proximately due to, the result of, or aggravated by the combined impact of the Veteran's service-connected left knee arthritis and residuals of a torn ligament.  As regards the left knee arthritis and residuals of a torn ligament the orthopedic examiner must provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of these disorders.  The examiner should specifically address the nature and extent of any limitation of left knee motion, including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, lack of endurance, and/or incoordination)  The examiner should also discuss factors associated with disability, such as objective indications of instability, and pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his left knee disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for a chronic right knee disability to include secondary to his service connected left knee disabilities, as well as his claims of entitlement to increased evaluations residuals of a torn ligament of the left knee, arthritis of the left knee, diabetes mellitus, and posttraumatic stress disorder.  The RO must also readjudicate the issue of entitlement to a total disability rating based on individual unemployability.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken since September 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


